Citation Nr: 0716865	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-13 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension including 
as secondary to the service connected post traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

A hearing by the Decision Review Officer was held in January 
2004.  A transcript of the hearing has been associated with 
the claim file.  

FINDING OF FACT

Hypertension was aggravated by service connected PTSD.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Legal Criteria and Analysis

In this case, the appellant seeks service connection for 
hypertension as secondary to the service connected PTSD.  He 
alleges that his hypertension was caused by his service 
connected PTSD.  The veteran is service connected for PTSD, 
panic disorder without agoraphobia, and generalized anxiety 
disorder, currently rated as 100 percent disabling.

At the outset the Board notes that it is not argued, and the 
evidence does not show, that hypertension was manifested in 
service or within the first post-service year.  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.   Thus, in this case, in order to warrant 
service connection for hypertension on a secondary basis, the 
evidence must show that it was caused or aggravated by a 
service-connected disease or injury.  

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  The amendment is to be applied 
prospectively, it is not for application in the present 
claim.  

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension is warranted.  
The veteran asserts that his hypertension was caused by his 
service connected PTSD.  

Outpatient treatment records dated between April 1995 and May 
1999 note a diagnosis of hypertension.  

Treatment records of September 1997 note that the veteran's 
blood pressure is often elevated when he is under stress or 
in pain.  Treatment records of May 1999 note that the 
veteran's hypertension was a little out of control due to the 
stress and PTSD.  

A March 1998 letter from the veteran's private physician, Dr. 
K.K.W.K., notes that the veteran's elevated blood pressure 
was noticeably higher when he was under stress.  There was 
some resolution when the veteran was placed in 
antidepressants and antianxiolytics but that every time they 
tried to decrease his antidepressants or change them around, 
his blood pressure often became elevated.  In a September 
1998 letter she notes that she has been taking care of the 
veteran for a number of years and that the veteran's anxiety 
and depression exacerbate his hypertension.  In a May 1999 
she states that when the veteran feels stressed his blood 
pressure rises and, if he is given medication for anxiety, 
his blood pressure improves.  She further noted that "I have 
no question in my mind that [the veteran's] hypertension and 
some of his shortness of breath are caused and aggravated by 
his service connected panic and anxiety disorder."  

An April 1998 assessment record form the Vet Center notes 
that the veteran developed hypertension due to his stress 
disorder.

In a June 1999 letter from the veteran's private physician, 
Dr. J.H.O., he opines that the veteran's hypertension has 
been aggravated by his service connected panic and anxiety 
disorder.  In an undated letter he notes that in his opinion 
the veteran's hypertension is "predominantly caused by 
anxiety, and that this has been aggravated by his service 
connected Panic and Anxiety Disorder."

A VA examination report of June 2002 notes that a review of 
the medical records does not show a definitive cardiac 
disease and that therefore, it is not clear that the veteran 
has any specific cardiac problems caused or worsened by his 
panic disorder per se.  

In a November 2002 letter form Dr. J.H.O., he states that the 
veteran's anxiety contributes to his hypertension.  That 
anxiety and stress are well-known as contributors to 
hypertension and this is confirmed by the fact that the 
veteran's blood pressure has improved with treatment of his 
anxiety disorder.  He further notes that it is difficult to 
quantify precisely the contributions of anxiety disorders to 
his hypertension, but it is safe to say that the contribution 
is significant.

A VA examination report of June 2003 notes that "[e]pisodes 
of panic attacks are associated with a transient increase in 
blood pressure as well as heart rate due to the explosive 
nature of this psychiatric disorder with regard to increase 
in adrenal output, which can not only temporarily 
significantly increase blood pressure but can make the 
control of blood pressure more difficult.  Control of anxiety 
and control of posttraumatic stress disorder has been shown 
to improve the ability to control blood pressure, in my 
experience.  However, the etiologic nature of sustained 
increase in blood pressure necessary for the diagnosis of 
hypertension is not known and is usually idiopathic.  The 
medical literature has not found enough evidence to state 
that it is more likely than not that hypertension is caused 
by chronic anxiety disorders or PTSD per se.  Therefore, the 
available medical literature can relate the relationship 
between anxiety/PTSD and blood pressure can best be described 
as one in which the transient significant elevation in 
adrenaline aggravates hypertension and makes blood pressure 
more difficult to control but does not cause this disease per 
se in a nonhypertensive individual."

A VA examination report of August 2003 notes in the VA 
examiner's opinion that the veteran's "PTSD and anxiety, 
through a mechanism of increased adrenaline and adrenaline-
type substances related to hyperarousal, nightmares, and 
increased vigilance, temporarily aggravated or worsened his 
blood pressure."  The examiner could not establish the 
baseline level of disability of hypertension and the 
approximate level of additional disability which is due to 
the influence of PTSD because the PTSD pre-existed the 
hypertension.

In a March 2004 letter form a VA staff cardiologist, Dr. 
M.H., he opines that after an intensive scrutiny of the 
published literature, he could not find studies or clinical 
evidence to support the contention that PTSD causes sustained 
hypertension.  PTSD can surely lead to transient blood 
pressure elevations.  Therefore, although not demonstrated, 
it is rational to postulate that severe and sustained stress 
from PTSD could lead to sustained elevation of blood 
pressure.  He summarized that he could find very little 
medical justification to assign the veteran additional 
disability for his hypertension above and beyond that which 
he is entitled for his PTSD.

A May 2004 letter form Dr. K.K., notes that the veteran's 
difficulty with his PTSD has caused a significant problem 
with his blood pressure.

A June 2004 letter form Dr. J.H.O., notes that the veteran's 
hypertension and PTSD are well documented; and that studies 
have shown that there is a relationship between heart disease 
and PTSD.  The physician goes on to state that "we have to 
conclude that for [the veteran], his PTSD is a significant 
cause of his hypertension."  

An undated letter form Dr. K.K. notes that when she evaluated 
the veteran for his hypertension and shortness of breath "no 
other source was found other that his PTSD."

A letter from the former Director of Compensation and Pension 
Services notes that they were in receipt of an opinion from 
the Under Secretary for Health that advices it is not as 
likely as not that the veteran's hypertension is caused or 
has been permanently worsened beyond natural progression by 
his service connected PTSD.  The letter summarizes the 
opinion and states that after a review of medical literature 
the Under Secretary found that the reviewed documents 
concluded that neurochemical changes in the brain associated 
with PTSD may create a vulnerability to hypertension but that 
existing research has been unable to conclusively determine 
that PTSD causes poor health.  

In addition to the numerous letters from the veteran's 
private physician's, the veteran submitted numerous internet 
articles which discuss the relationship between PTSD and 
stress and the development of hypertension.

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension is warranted.  

The Board notes that the medical evidence of record clearly 
establishes that stress from PTSD could have an impact on a 
veteran's blood pressure.   While not every medical opinion 
of record concludes that the veteran's hypertension was 
caused or aggravated by his PTSD all of the opinions of 
record did note that stress, anxiety and PTSD could lead to 
at least a temporary raise in blood pressure.  Several 
opinions stated that continued anxiety and stress associated 
with PTSD could lead to sustained elevation of blood 
pressure.  Most of the medical opinions of record do draw a 
relationship between the veteran's symptoms of stress and 
anxiety associated with his service connected PTSD and the 
veteran's hypertension or high blood pressure.  In addition, 
treatment records are clear that the veteran's hypertension 
would get out of control when the veteran was experiencing 
stress or anxiety related to his PTSD.  

Furthermore, the Board notes that Federal Register statement 
of June 28, 2005, 70 F.R. 37040,  notes that presumption of 
service connection was warranted for hypertensive vascular 
disease for prisoners of war (POW).  It was reasoned that 
presumption of service connection was warranted on the basis 
that based on several medical studies veterans who have a 
long-term history of PTSD have a high risk of developing 
cardiovascular disease and myocardial infraction, and since 
POWs have a relatively high rate of PTSD incurrence, they 
would presumably be at risk of cardiovascular disease to 
include hypertension.  This is positive evidence in favor of 
the veteran.  The VA has recognized that medical studies have 
shown that veterans with PTSD have a high risk of 
cardiovascular disease including hypertension.  Therefore, 
the connection between PTSD and hypertension has already been 
recognized by the VA.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.

After assembling all relevant procurable data and a careful 
weighing and consideration of all of the evidence of record, 
the Board finds that the evidence supports the claim.  In 
this case, there are medical opinions both in favor of and 
against a relationship between the veteran's PTSD and his 
hypertension.  The positive opinions are more convincing.  
Furthermore, as noted above, VA recognizes stress form PTSD 
as a factor contributing to cardiac disability, including 
hypertension.  

The preponderance of the evidence is not against the 
veteran's claim and the benefit of the doubt must be afforded 
to the veteran.  Accordingly, service connection for 
hypertension as secondary to PTSD is warranted.

The Board notes that the former Director of Compensation and 
Pension Services stated in a letter that she was in receipt 
of a medical opinion of the Under Secretary of Health which 
stated that it is not as likely as not that the veteran's 
hypertension was caused or aggravated by his PTSD.  However, 
while the Director of Compensation and Pension Services 
submitted a summary of the opinion, the opinion from the 
Under Secretary of Health has not been included in the 
record.  The Board places very little probative value on a 
lay summary of a medical opinion.  Without the full opinion, 
the summary has little if any probative value.


ORDER

Service connection for hypertension is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


